Choate, D. J.
This is a suit for wages during the years 1877, 1878, and 1879. The libellant alleges a special agreement to pay him $100 v. month during the time the vessel was running. He served as engineer and fireman. The promise to pay the libellant $100 a month is proved, but the claimant has attempted to show that' he was so intoxicated when he made the promise that he did not know what he was doing. I think the weight of the testimony is against the claimant on this point, a.nd the libellant is entitled to recover his wages at that rate. His wages amount to $2,030 between September 1, 1877, and February 11, 1879, He admits' that the claimant is entitled to credits, which reduce the amount to $810.29, for which sum, with interest from February 11,1879, with costs, the libellant is entitled to a decree.